Title: To James Madison from James Sullivan, 11 April 1803 (Abstract)
From: Sullivan, James
To: Madison, James


11 April 1803, Boston. “If I had an idea of what its commonly called the making of interest I should not possess confidence enough in the weight of my own character to attempt it: but in an extensive government, information, as to men qualified for offices must be had through some channel or other.” Encloses a letter signed by men “respectable and friendly to the present administration” and adds that he was in the Massachusetts legislature during the “late revolutionary war” when Ward represented Salem. “I have known him as a magistrate and military officer when much depended on his exertions, and when many who would now gladly take offices were skulking from public danger. He has been an unfortunate man in commerce, which renders the office in question, or any other in that line, necessary to him.” Asks JM to communicate this to the president or serve Ward’s interest in any other way.
 

   
   RC and enclosure (DNA: RG 59, LAR, 1801–9, filed under “Ward”). RC 1 p. Docketed by Jefferson. Enclosure is a 7 Apr. 1803 letter from Samuel Ward to Sullivan (1 p.) asking that he be recommended to Jefferson as successor to Joseph Story, who “has or will resign” his office. Ward’s request was endorsed and signed by fourteen residents of Salem.



   
   On 19 Apr. 1803 Gallatin wrote JM enclosing the commission of Story, “who declines the Office of Naval Officer of the Port of Salem” (DNA: RG 59, ML). On 11 Nov. 1803 Ward was appointed naval officer for the district of Salem and Beverly in place of Story (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:453, 456).


